Exhibit 10.32

AMENDMENT

TO

SEGUE SOFTWARE, INC.

SPECIAL TERMINATION AND VESTING PLAN

A. The Segue Software, Inc. Special Termination and Vesting Plan adopted on
February 5, 1997 is hereby amended by adding the following Section 12 at the end
thereof:

“12. Compliance with Section 409A. Notwithstanding anything herein to the
contrary, if at the time of a Covered Employee’s termination of employment with
the Company, the Covered Employee is a “specified employee” as defined in
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the Company notifies the Covered Employee that, based on the advice of counsel,
the deferral of the commencement of any payment of base salary otherwise payable
hereunder as a result of such termination of employment is necessary in order to
comply with Section 409A of the Code, then the Company will defer the
commencement of the payment of such base salary hereunder (without any reduction
in such payment ultimately paid or provided to the Covered Employee) by a period
of at least six months. Any payments of base salary that would have been paid
during such six-month period but for the provisions of the preceding sentence
shall be paid in a lump sum within the first five (5) days of the seventh month
following the Covered Employee’s termination of employment. The provisions of
this Section 12 shall apply only to the extent required to avoid the Covered
Employee’s incurrence of any accelerated or additional tax under Section 409A of
the Code.”

B. The effective date of this Amendment shall be as of January 1, 2005.

C. Except as expressly amended herein, the Plan remains in full force and effect
in accordance with its terms.